Title: To Alexander Hamilton from Ebenezer Stevens, 29 April 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Alexdr. Hamilton Esqr.
            Sir
            New York 29 April 1799
          
          Agreeable to your Request I have had the provisions at Fort Jay Inspected, & Inclosed is the Certificate of the Same—
          You will perceive by Mr. Richards note on the back of the Certificate, that he is willing to Receive the provisions and allow Government the same price he Receives for Supplies—
          I would thank you to write the Commandg officer at that fort to serve them out to the Troops, the only objection they can make is, that this parcel is Cargo, and their Isues is, made of Prime Beef—
          I am Sir Your mst. Hble St.
          
            Ebenr Stevens.
          
        